
	

114 HR 950 IH: Prohibiting Automated Traffic Enforcement Act of 2015
U.S. House of Representatives
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 950
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2015
			Mr. Perlmutter introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend title 23, United States Code, to prohibit automated traffic enforcement, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Prohibiting Automated Traffic Enforcement Act of 2015. 2.Automated traffic enforcement prohibition (a)In generalChapter 3 of title 23, United States Code, is amended by adding at the end the following:
				
					330.Automated traffic enforcement prohibition
 (a)ProhibitionExcept as provided in subsection (b), a covered entity may not utilize an automated traffic enforcement system for purposes of law enforcement.
 (b)ExceptionsThe prohibition under subsection (a) does not apply to the following: (1)A school zone.
 (2)A construction zone. (c)DefinitionsIn this section, the following definitions apply:
 (1)Automated traffic enforcement systemThe term automated traffic enforcement system has the meaning given that term in section 402(c)(4)(B) of this title. (2)Construction zoneThe term construction zone means any segment of roadway open to traffic and immediately adjacent to land on which repair, maintenance, construction or related work is being conducted.
 (3)Covered entityThe term covered entity means each of the following: (A)A State.
 (B)A local governmental authority. (4)Local governmental authorityThe term local governmental authority has the meaning given that term in section 5302 of title 49.
 (5)School zoneThe term school zone means any segment of roadway that is not more than 300 feet from the property of a school. (6)StateThe term State has the meaning given that term in section 5302 of title 49..
 (b)Conforming amendmentThe analysis for such chapter is amended by adding at the end the following:   330. Automated traffic enforcement prohibition.. (c)Effective dateThe amendments made by this section shall take effect on the date that is 60 days after the date of enactment of this Act.
			
